     Case 5:20-cv-00817-PA-SHK Document 12 Filed 08/03/20 Page 1 of 8 Page ID #:52


 1   HEIDI K. WILLIAMS (CA State Bar No. 297428)
 2
     Deputy County Counsel
     MICHELLE D. BLAKEMORE (CA State Bar No. 110474)
 3   County Counsel
 4
     385 North Arrowhead Avenue, Fourth Floor
     San Bernardino, California 92415-0140
 5   Telephone: (909) 387-5455
 6   Facsimile: (909) 387-4069
     E-Mail: Heidi.Williams@cc.sbcounty.gov
 7

 8   Attorneys for Defendants County of San Bernardino and Daniel Nuci
 9                       UNITED STATES DISTRICT COURT
10              CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
11   CHRISTIAN SCHNEIDER,                         Case No. 5:20-cv-00817-PA (SHK)
12
                 Plaintiff,                       NOTICE OF MOTION AND MOTION TO
13         v.                                     DISMISS FIRST AMENDED COMPLAINT
14
     COUNTY OF SAN BERNARDINO;                    Date:        September 14, 2020
15   DANIEL NUCI; and DOES 1 through              Time:        1:30 p.m.
     10, inclusive,                               Location:    Ctrm. 9A, First Street
16
                                                  Percy Anderson, District Judge
17               Defendants.
                                                  Shashi H. Kewalramani, Magistrate Judge
18

19
20   TO PLAINTIFF AND HIS ATTORNEYS OF RECORD:
21         PLEASE TAKE NOTICE that on September 14, 2020, at 1:30 p.m., or as soon
22   thereafter as the matter might be heard, in Courtroom 9A of the above-referenced court
23   located at 350 W. First Street, Los Angeles, California, specially appearing Defendant
24   COUNTY OF SAN BERNARDINO will and hereby does move to dismiss the First
25   Amended Complaint pursuant to Rules 8 and 12(b)(6) of the Federal Rules of Civil
26   Procedure on the grounds that the pleading lacks sufficient factual allegations to state a
27   claim for municipal liability.
28



                                          1
           NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
     Case 5:20-cv-00817-PA-SHK Document 12 Filed 08/03/20 Page 2 of 8 Page ID #:53


 1         This motion will be based upon this Notice, the Brief in Support of Motion, the
 2   Declaration of Heidi K. Williams, all pleadings on file in the above-referenced case, and
 3   such other matters as the Court may allow at the time of the hearing.
 4                          MEET AND CONFER COMPLIANCE
 5         Pursuant to Local Rule 7-3, counsel for the specially appearing defendant met and
 6   conferred several times with counsel representing plaintiff Christian Schneider by
 7   written correspondence and by telephone beginning on July 6, 2020.
 8

 9   DATED:      August 3, 2020                   Respectfully submitted,

10
                                                  MICHELLE D. BLAKEMORE
11                                                County Counsel
12
                                                  /s/ Heidi K. Williams
13                                                HEIDI K. WILLIAMS
14                                                Deputy County Counsel
                                                  Attorneys for Defendants County of San
15                                                Bernardino and Daniel Nuci
16

17

18

19
20

21

22

23

24

25

26

27
28



                                         2
          NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
     Case 5:20-cv-00817-PA-SHK Document 12 Filed 08/03/20 Page 3 of 8 Page ID #:54


 1   BRIEF IN SUPPORT OF MOTION TO DISMISS 1ST AMENDED COMPLAINT
 2

 3                                                  I.
 4                                         INTRODUCTION
 5           Plaintiff Christian Schneider’s First Amended Complaint, filed on July 20, 2020,
 6   fails to state a claim for municipal liability against the County of San Bernardino. Mr.
 7   Schneider contends he was subjected to an unconstitutional seizure when he was
 8   contacted by Deputy Sheriff Daniel Nuci on September 24, 2019. Despite incurring no
 9   physical injuries whatsoever, he seeks damages in excess of $2,000,000 from the County
10   for the brief encounter. This request in entirely unwarranted. Mr. Schneider has not
11   presented and cannot present sufficient factual support to establish the County of San
12   Bernardino’s hiring and training practices were the moving force behind the alleged
13   constitutional violation. For these reasons, the County moves to dismiss the third cause
14   of action from the First Amended Complaint.
15                                                  II.
16                                      LEGAL STANDARDS
17           A motion to dismiss made pursuant to Rule 12(b)(6) of the Federal Rules of Civil
18   Procedure tests the legal sufficiency of the claim or claims stated in the complaint. Conley
19   v. Gibson, 355 U.S. 41, 45-46 (1957). Dismissal under Rule 12(b)(6) is proper where
20   there is either a “lack of a cognizable legal theory or the absence of sufficient facts alleged
21   under a cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699
22   (9th Cir. 1988).
23           “A pleading which sets forth a claim for relief…shall contain… (2) a short and
24   plain statement of the claim showing that the pleader is entitled to relief…” FED. R. CIV.
25   P. 8.
26           “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
27   accepted as true, to ‘state a claim to relief that is plausible on its face.’ A claim has facial
28   plausibility when the plaintiff pleads factual content that allows the court to draw the


                                            1
             NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
     Case 5:20-cv-00817-PA-SHK Document 12 Filed 08/03/20 Page 4 of 8 Page ID #:55


 1   reasonable inference that the defendant is liable for the misconduct alleged. The
 2   plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a
 3   sheer possibility that a defendant has acted unlawfully. Where a complaint pleads facts
 4   that are ‘merely consistent with’ a defendant's liability, it ‘stops short of the line between
 5   possibility and plausibility of entitlement to relief.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
 6   (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) (“Twombly”)). Further,
 7   “threadbare recitals of the elements of a cause of action, supported by mere conclusory
 8   statements, do not suffice.” Id.
 9         The “practical significance of the Rule 8” pleading requirements are to prevent a
10   plaintiff from being allowed to “take up the time of a number of other people,” inundate
11   the defendant with unnecessary discovery, and use such discovery as an “interrorem”
12   means to force a settlement. Twombly, 550 U.S. at 557-558 (quoting Dura Pharm., Inc.
13   v. Broudo, 544 U.S. 336 (2005)).
14                                                III.
15                      FACTUAL AND PROCEDURAL BACKGROUND
16         On September 24, 2019, plaintiff Christian Schneider (“Plaintiff”) was contacted
17   by Deputy Sheriff Daniel Nuci while Plaintiff was walking on 19th Street in Rancho
18   Cucamonga, California. First Amended Complaint (“FAC”) ¶¶ 15-21. Deputy Nuci
19   detained Plaintiff in handcuffs and searched Plaintiff’s pockets and backpack. FAC ¶¶
20   22, 23 & 25. Plaintiff alleges Deputy Nuci smashed Plaintiff’s lunch when he threw the
21   backpack down and kept Plaintiff’s “nutritional supplements” after he released Plaintiff.
22   FAC ¶¶ 24, 26-27. Although the allegations pertaining to this brief encounter are in
23   dispute, Plaintiff contends he is entitled to millions of dollars for this warrantless search.
24   FAC ¶¶ 28-31.
25         Plaintiff filed a complaint in the United States District Court, Central District of
26   California, on April 16, 2020. ECF No. 1. He filed a First Amended Complaint on July
27   20, 2020. Plaintiff names Deputy Nuci as a defendant to two causes of action for
28   unreasonable seizure of his person and of his property. FAC ¶¶ 14-36. He names the


                                          2
           NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
     Case 5:20-cv-00817-PA-SHK Document 12 Filed 08/03/20 Page 5 of 8 Page ID #:56


 1   County of San Bernardino (the “County”) as a defendant to one cause of action for
 2   municipal liability pursuant to 42 U.S.C. section 1983 that is labeled “failure to properly
 3   train and for failure to properly hire/fire/discipline.” FAC ¶¶ 37-45. In addition to
 4   reciting placeholder elements of this cause of action, Plaintiff lists a series of other
 5   lawsuits filed against the County as “factual support” for this cause of action. See FAC
 6   p. 10 n.2. He does not identify any facts pertaining to hiring, firing, or discipline.
 7         The parties met and conferred regarding the cause of action against the County but
 8   were unable to resolve their views about municipal liability. Accordingly, the County
 9   hereby moves to dismiss the third cause of action from the First Amended Complaint.
10                                                IV.
11                                     LEGAL ARGUMENTS
12         In support of his claim for municipal liability, Plaintiff presents three potential
13   theories. However, none of these theories is well pled because Plaintiff has not
14   presented specific factual allegations that establish a plausible entitlement to relief from
15   the County. As it stands, Plaintiff’s case is simply an impermissible attempt to establish
16   vicarious liability and should be dismissed.
17      A. Plaintiff Has Failed to State A Claim Against the County for Failure to Train.
18         Plaintiff seeks to impose liability on the County for his isolated incident of alleged
19   improper seizure. Although he contends the alleged civil rights violations occurred as a
20   result of unstated omissions in the County training provided to its sworn officers,
21   Plaintiff has not provided any detail on what, specifically, has been omitted from the
22   extensive training regimen that caused the described encounter to occur. In reciting only
23   the elements of this cause of action, Plaintiff’s allegations against the County amount to
24   no more than an improper demand for vicarious liability. This is not a viable theory of
25   recovery against a public entity in a civil rights case.
26         A local government may be liable for civil rights violations under 42 U.S.C.
27   Section 1983 only if the public entity itself subjects a person to a deprivation of rights or
28   causes a person to be subjected to such deprivation via a custom, policy, or practice that


                                          3
           NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
     Case 5:20-cv-00817-PA-SHK Document 12 Filed 08/03/20 Page 6 of 8 Page ID #:57


 1   was the moving force behind the violation. Monell v. New York City Dept. of Social
 2   Servs., 436 U.S. 658, 694 (1978); Gravelet-Blondin v. Shelton, 728 F.3d 1086, 1096 (9th
 3   Cir. 2013). A public entity does not face vicarious liability for any civil rights violation
 4   absent an improper policy. Board of County Comm’rs of Bryan County, Okla. v. Brown,
 5   520 U.S. 397 (1997) (“Bryan County”). Further, a plaintiff seeking to impose municipal
 6   liability for civil rights violations must provide specific allegations in his complaint. He
 7   “may not simply recite the elements of a cause of action, but must contain sufficient
 8   allegations of underlying facts” and those facts “must plausibly suggest an entitlement to
 9   relief.” AE ex rel. Hernandez v. Cty. of Tulare, 666 F.3d 631, 637 (9th Cir. 2012).
10         “A municipality’s culpability for a deprivation of rights is at its most tenuous where
11   a claim turns on a failure to train.” Connick v. Thompson, 563 U.S. 51, 61 (2011)
12   (“Connick”) (citations omitted). A plaintiff must establish that the specific omission from
13   training amounted to “deliberate indifference” to those whom the employees come in
14   contact with. Id. This “stringent standard” requires that policymakers retained a training
15   program in spite of “actual or constructive notice that a particular omission in their
16   training program causes [its] employees to violate citizens’ constitutional rights.” Id.
17   (emphasis added). “A less stringent standard of fault for a failure-to-train claim ‘would
18   result in de facto respondeat superior liability on municipalities.’” Connick, 563 U.S. at
19   62 (citing Canton v. Harris, 489 U.S. 378 1989)).
20         Plaintiff has not identified any particular omission from training that was the
21   moving force behind his alleged improper seizure. He merely recites the elements of this
22   cause of action without any specific factual support and generically claims “policies” were
23   “not adequate.” See FAC ¶¶ 39, 42-45. This does not satisfy the requirements of Rule 8
24   of the Federal Rules of Civil Procedure, or the Twombly/Iqbal standards. This is all the
25   more important in a cause of action as disfavored as the “failure to train” theory of
26   municipal liability. Under the well-settled standards set forth above, Plaintiff has failed
27   to state a cause of action for municipal liability under a failure to train theory and this
28   cause of action should be dismissed.


                                          4
           NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
     Case 5:20-cv-00817-PA-SHK Document 12 Filed 08/03/20 Page 7 of 8 Page ID #:58


 1      B. Plaintiff Has Failed to State A Claim Against the County for Improper Policy,
 2         Custom, or Practice.
 3         To the extent cause of action three purports to seek damages due to improper
 4   County custom or practice, rather than failure to train as labeled, the First Amended
 5   Complaint has not adequately pleaded the existence of such a custom.
 6         Plaintiff alleges the County’s Sheriff’s Department “has for many years now
 7   unlawfully detained/arrested persons as well as subjected persons to various
 8   constitutional violations.” FAC ¶ 40. In support of this vague allegation, Plaintiff lists a
 9   number of cases purportedly filed against the County in a footnote to his complaint.
10   FAC p. 10 n.2. However, Plaintiff does not provide any of the case numbers, the years
11   these cases were filed, the years each of the alleged incidents occurred, whether the
12   County was properly named as a party, whether the County remained a party to any case
13   after screening or following motion to dismiss, whether the allegations were dismissed
14   on summary judgment, or whether any jury ever held that the County had an improper
15   custom or practice of any kind pertinent to the instant case. In short, Plaintiff has not
16   established any constitutional violation occurred in any of these other cases. The only
17   thing Plaintiff’s list of supposedly similar cases shows is that the County, the largest in
18   the country, has been named as a party in other litigation over an unknown number of
19   years. It is not a “reasonable inference” that being named as a defendant in other
20   litigation equates to the existence of an unconstitutional custom or practice that was the
21   moving force behind the conduct complained of in Plaintiff’s case. Were that the
22   standard, unscrupulous attorneys could simply file a series of unsubstantiated complaints
23   to keep a public entity on the hook for Monell claims in perpetuity. For these reasons,
24   Plaintiff has not sufficiently pled a claim for municipal liability based on any improper
25   custom or practice.
26

27
28



                                          5
           NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
     Case 5:20-cv-00817-PA-SHK Document 12 Filed 08/03/20 Page 8 of 8 Page ID #:59


 1      C. Plaintiff Has Failed to State A Claim Against the County for Failure to Properly
 2         Hire/Fire/Discipline.
 3         Plaintiff’s label for the third cause of action includes reference to “failure to
 4   properly hire/fire/discipline.” However, the factual allegations do not reflect anything
 5   pertaining to hiring, firing, or discipline of the named individual defendant or any other
 6   County employees. Accordingly, this label should be disregarded as a potential basis for
 7   municipal liability.
 8         For each of the reasons presented above, Plaintiff has failed to state a claim for
 9   municipal liability against the County on any theory. His placeholder recitation of
10   essential elements is not sufficient. His attempt to establish a pattern of unconstitutional
11   conduct by listing other litigation does not set forth specific facts, as required. And,
12   finally, his conclusory labels, devoid of factual allegations, cannot serve as a placeholder
13   for any theory of liability. Given these deficiencies, the third cause of action should be
14   dismissed.
15                                                V.
16                                         CONCLUSION
17         The County of San Bernardino respectfully requests the court grant its motion to
18   dismiss the third cause of action from the First Amended Complaint.
19
20

21   DATED:       August 3, 2020                    Respectfully submitted,

22
                                                    MICHELLE D. BLAKEMORE
23                                                  County Counsel
24
                                                    /s/ Heidi K. Williams
25                                                  HEIDI K. WILLIAMS
26                                                  Deputy County Counsel
                                                    Attorneys for Defendants County of San
27                                                  Bernardino and Daniel Nuci
28



                                          6
           NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
